Citation Nr: 0114130	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-02 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a 
cholesteatoma of the right ear, status-post tympanoplasty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel

INTRODUCTION

The appellant had active military service from January to 
August 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision from the Department of 
Veterans Affairs (VA) Waco Regional Office (RO) which denied 
service connection for residuals of a cholesteatoma of the 
right ear, status-post tympanoplasty, on the basis that it 
was a preexisting condition and not a well-grounded claim.  

The record also includes a September 2000 rating decision 
wherein the RO denied service connection for pes planus and 
tinnitus.  However, the appellant has not submitted a notice 
of disagreement relative thereto; consequently, these claims 
are not before the Board.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2000).  


FINDING OF FACT

The appellant's right ear disorder clearly and unmistakably 
pre-existed service and underwent no increase in disability 
during his military service.


CONCLUSION OF LAW

The appellant's post-operative residuals of cholesteatoma of 
the right ear were not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1110, 1153 (West 1991 & Supp. 
2000); 38 U.S.C.A. § 5107 (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000)); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.385, 4.85 
(2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
his claim under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, the Board finds that the appellant is not prejudiced by 
its consideration of his claim under this new legislation 
insofar as VA has substantially met its obligations.  The RO 
issued a statement and supplemental statement of case and 
arranged for a personal hearing.  The appellant and his 
representative were given notice of required evidence and the 
regulations pertinent to the determination of this claim.  
Medical records and documents were thereby submitted by the 
appellant or gathered properly by the RO with the appellant's 
consent and authorization.  Thus, the Board finds that the RO 
has substantially met the requirements under VCAA.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 1153 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d)(2000).  However, aggravation of a pre-
service disorder may not be conceded where the disability 
underwent no increase in severity on the basis of all the 
evidence of record pertaining to all the manifestations of 
the disability prior to, during, and subsequent service.  
38 C.F.R. § 3.303 (2000).  Furthermore, to establish service 
connection, there must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.304 (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2000).  For the showing of chronic disease in service a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In cases regarding entitlement to service connection for an 
impaired hearing disability, applicable regulatory criteria 
define the level of hearing which must be clinically 
established in order to classify the impaired hearing as a 
disability for which service connection can be granted.  The 
Board is bound by this regulation.  38 U.S.C.A. § 7104(c) 
(West 1991).  Impaired hearing shall be considered a 
disability when: the threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
the thresholds for at least three of the frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2000).  

Pre-service medical records indicate that the appellant had 
surgery on his right ear in September 1996 for a 
cholesteatoma at a private facility.  Such medical records 
were associated with his service medical records at the time 
of his entry on active duty.  The pre-service nature of his 
right ear condition was noted clinically at the time of his 
pre-service entrance medical examination, conducted in 
October 1998, and he was determined to be not qualified for 
enlistment.  In November 1998, a waiver of the physical 
standards was not recommended by the service department 
concerned.  Later, based on a review of the pre-service 
medical records, the service department recommended a waiver 
of the physical standards, despite the indication by an 
advisory physician in early January 1999 that cholesteatomas 
can recur years later.  

Active duty medical records indicate that the appellant had 
acute right ear symptoms of occasional drainage of the ear in 
May and June 1999, reportedly after swimming.  The records 
also note the history of "extensive cholesteatoma" prior to 
military service, and the pre-service mastoidectomy and 
tympanoplasty of the right ear.  June 1999 treatment records 
of the right ear revealed no pain, hearing loss, headaches or 
other significant right ear symptoms, indicating that the 
infection had resolved.  There was no competent evidence to 
suggest that his right ear complaints and drainage problems 
were a chronic problem.

A June 1999 otolaryngology evaluation confirmed the absence 
of active ear infection, and the examiner specifically stated 
that the right ear disorder existed prior to enlistment and 
was not exacerbated by service.  The examining physician also 
recommended the veteran's administrative separation from 
service for failure to meet military procurement standards as 
his right ear would likely be a problem if he were retained 
on active duty.  

A June 1999 in-service audiologic examination and July 1999 
audiology examination revealed no loss of hearing compared to 
his enlistment audiological examination conducted in 
October 1998.  The results are as follows:

RIGHT EAR
DATE
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
10/98
30
30
30
20
20
6/99
30
35
30
25
20
7/99
30
30
30
20
20

Speech recognition scores were not noted on the October 1998 
and July 1999 evaluations, but the June 1999 speech 
audiometry revealed speech recognition scores of 92 percent 
correct in the right ear.  Therefore, the service medical 
records demonstrate that there is no objective evidence or 
medical opinion that any hearing impairment was incurred in 
or aggravated by military service.  

Post-service medical records demonstrate that the appellant 
has a current right ear disorder and that he experiences 
right ear discomfort.  In an August 2000 medical report, the 
appellant complaint of hearing a "funny noise" and feeling 
like there was a foreign body in his right ear.  His 
physician stated he had a right ear problem in service; 
however there is no evidence of record that any post-
operative residuals of the cholesteatoma of the right ear 
were incurred or aggravated by active service.  38 U.S.C.A. 
§ 1153 (West 1991 & Supp. 2000).  In addition, no competent 
evidence shows any chronic right ear disease or continuity of 
symptomatology to support the veteran's claim.  38 C.F.R. § 
3.303(b) (West 1991 & Supp. 2000).  Thus, the appellant's 
right ear disorder clearly and unmistakably pre-existed 
service and underwent no increase in disability during his 
military service.


ORDER

Service connection for residuals of a cholesteatoma of the 
right ear, status-post tympanoplasty, is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

